    



Exhibit 10.2


NII HOLDINGS, INC.
CHANGE OF CONTROL SEVERANCE PLAN
(As Amended and Restated Effective November 2, 2015)


1.General Statement of Purpose. The Board of Directors (the “Board”) of NII
Holdings, Inc. (the “Company”) has considered the effect a change of control of
the Company may have on key management employees of the Company. Given the level
of acquisition and change of control activity in today’s business environment,
the Board recognizes and understands the concerns such employees have for their
careers. The possible occurrence of a change of control transaction may cause
key management employees to consider major career changes in an effort to assure
financial security for themselves and their families. The Board believes it is
imperative to diminish the inevitable distraction of key management employees by
virtue of the personal uncertainties and risks created by pending or threatened
change of control and to encourage the full attention and dedication of those
employees to the Company currently and in the event of any threatened or pending
change of control, and to provide the Company’s key management employees with
compensation and benefit arrangements upon a change of control which ensure that
the compensation and benefit expectations of those employees will be satisfied
and which are competitive with those of comparable companies.


The Board recognizes that the possibility of a change of control exists and
desires to assure itself of both the present and future continuity of
management, desires to establish certain severance benefits for certain of its
employees applicable in a change of control, and wishes to ensure that such
employees are not practically disabled from discharging their duties in respect
of a proposed or actual transaction involving a change of control.
2.Effective and Termination Dates. The Plan was originally effective as of
July 23, 2003. This Amendment and Restatement is effective November 2, 2015 (the
“Effective Date”). The Plan will automatically terminate when all benefits
payable hereunder have been paid.


3.Definitions. Where the following words and phrases appear in the Plan, they
shall have the respective meanings set forth below:


(a) “Accrued Benefits” means Base Salary, Equity Compensation and other cash or
non-cash benefits earned, vested, or accrued prior to a Covered Employee’s
termination under Section 4(b), as well as reimbursement for reasonable and
necessary business expenses incurred by a Covered Employee prior to termination
under Section 4(b) and in accordance with the Company’s applicable expense
reimbursement policies.


(b) “Base Salary” means, with respect to each Covered Employee, the annual base
salary, exclusive of any bonus, special pay (including any retention pay) or
other benefits he or she may receive, but without giving effect to any salary
reductions authorized by the Covered Employee under any qualified or
non-qualified deferred compensation plan of an Employer, in effect (i) on the
date immediately preceding the date of the relevant Change of Control or (ii) on
the date of the Covered Employee’s termination of employment with his or her
Employer, whichever is the highest.


(c) “Cause” shall mean with respect to any Covered Employee:






--------------------------------------------------------------------------------

    



i.conviction of a felony involving an intentional act of fraud, embezzlement or
theft in connection with his employment with an Employer;


ii.intentional wrongful damage to property, contractual interests or business
relationships of an Employer; or


iii.intentional wrongful disclosure of secret processes or confidential
information of an Employer in violation of any agreement with or policy of the
Employer.


For purposes of the Plan, no act or failure to act on the part of the Covered
Employee shall be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but shall be deemed “intentional” only if done or
omitted to be done by the Covered Employee not in good faith and without
reasonable belief that his action or omission was in the best interest of his or
her Employer. Nothing herein will limit the right of the Covered Employee or his
beneficiaries to contest the validity or propriety of any such determination.


(d) “Change of Control” means the occurrence of any of the following events:


i.The Company is merged or consolidated or reorganized into or with another
company or other legal entity, and as a result of such merger, consolidation or
reorganization less than a majority of the combined voting power of the then
outstanding securities of such resulting company or entity immediately after
such transaction is held directly or indirectly in the aggregate by the holders
of voting securities of the Company immediately prior to such transaction,
including voting securities issuable upon the exercise or conversion of options,
warrants or other securities or rights; or


ii.The Company sells or otherwise transfers all or substantially all of its
assets to another company or other legal entity, and as a result of such sale or
other transfer of assets, less than a majority of the combined voting power of
the then outstanding securities of such company or other entity immediately
after such sale or transfer is held directly or indirectly in the aggregate by
the holders of voting securities of the Company immediately prior to such sale
or transfer, including voting securities issuable upon exercise or conversion of
options, warrants or other securities or rights; or


iii.Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
the Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least two thirds of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person or entity other than the Board; or


iv.Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or


v.An acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(“Exchange Act”)) of beneficial




--------------------------------------------------------------------------------

    



ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 50% or more of either the then outstanding shares (“Outstanding Company
Stock”), or the combined voting power of the then outstanding voting securities
of the Company entitled to vote generally in the election of directors
(“Outstanding Company Voting Securities”), excluding, however, the following:
(x) any acquisition directly from the Company other than the acquisition by
virtue of the exercise of a conversion privilege unless the security being so
converted was itself acquired directly from the Company, (y) any acquisition by
the Company or any of its subsidiaries, or (z) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any of
its subsidiaries; or


vi.Approval by the Board of Directors of the Company of a resolution that a
Change of Control has occurred.


(e) “Code” means the Internal Revenue Code of 1986, as amended, or any successor
thereto.


(f) “Covered Employee” means any individual to whom the Plan applies pursuant to
Section 4(a) below.


(g) “Employee Benefits” means benefits provided to all employees in similarly
situated positions to a Covered Employee under the Company’s pension (qualified
and nonqualified), welfare and fringe benefit plans, programs, policies and
agreements.


(h) “Employer” means the Company, each of its wholly owned subsidiaries, and any
other subsidiary of the Company with U.S.-based employees to which the Plan has
been extended by the Board (or by the Compensation Committee of the Board) and
which has adopted the Plan with the consent of the Company.


(i) “Equity Compensation” means stock options, restricted stock, performance
shares and other equity incentive awards.


(j) “Good Reason” means, with respect to any Covered Employee:


i.any material and adverse change in or reduction of the Covered Employee’s
duties, responsibilities and authority, as compared in each case to the
corresponding circumstances in place on the date immediately preceding the first
occurrence of a Change of Control after the Effective Date (the “Reference
Date”); or


ii.a relocation of the principal work location at which the Covered Employee is
based on the Reference Date to a location more than 40 miles away from such
location or a requirement by the Company that the Covered Employee travel on
Company business to a substantially greater extent than as compared in each case
to the corresponding circumstances prior to the Reference Date which results in
a material adverse change in employment conditions for such Covered Employee; or


iii.a material reduction in Base Salary, Target Bonus or bonus potential not
agreed to by the Covered Employee, or any other significant adverse financial
consequences associated with the Covered Employee’s employment in comparison to
the corresponding circumstances in place on the Reference Date; or






--------------------------------------------------------------------------------

    



iv.a discontinuance of Employee Benefits following a Change in Control that, in
the aggregate, materially reduces in the aggregate the actuarial equivalent
value of Employee Benefits available to the Covered Employee prior to the Change
in Control; or


v.a failure by the Company to comply with any material provisions of this Plan,
other than an isolated, insubstantial and inadvertent failure not occurring in
bad faith and which is remedied by the Company promptly after receipt of notice
thereof given by the Covered Employee; or


vi.a failure by any successor after a Change of Control has occurred to assume
and agree to perform the obligations under the Plan (unless the successor has a
legal obligation to assume the Plan and perform the obligations hereunder by
operation of law or otherwise).


Any reasonable, good faith determination by the Covered Employee that “Good
Reason” exists will be presumptively correct for purposes of this Plan.


(k) “Plan” means the NII Holdings, Inc. Change of Control Severance Plan.


(l) “Severance Compensation” means Severance Pay and other benefits provided by
Sections 5(a) and (b).


(m) “Severance Pay” means the amounts payable as set forth in Sections 5(a) and
(b).


(n) “Severance Period” means the period of time commencing on the date of the
first occurrence of a Change of Control and continuing until the earlier of
(i) twelve (12) months after such date or (ii) the Covered Employee’s death.


(o) “Target Bonus” means the amount obtained by multiplying the Covered
Employee’s target bonus percentage as established and in effect for the Covered
Employee (i) on the Reference Date, or (ii) on the date of the Covered
Employee’s termination of employment with his or her Employer, whichever is the
highest, by the Covered Employee’s Base Salary.


4.Eligibility; Termination Following a Change of Control.


(a) Subject to the limitations described below, the Plan applies to all
individuals who are recognized by an Employer as regular full-time salaried,
U.S.-based employees in any of the position levels (as determined on the
Effective Date, and adjusting as appropriate for any changes to the Company’s
system of classifying employees by position level implemented subsequent to such
date) or as otherwise designated in Exhibit A, who are a select group of highly
compensated or management employees and either (i) employed by an Employer on or
after the date that (x) the Company enters into a definitive agreement providing
for a Change of Control, (y) a third party publicly announces a bona fide
intention to commence a tender offer for outstanding voting securities of the
Company or otherwise to take actions that are reasonably designed and expected
to result in a Change of Control or (z) a Change of Control otherwise occurs
(the date described in the foregoing clauses (x), (y) or (z) and (ii) below, as
appropriate, the “Trigger Date”) or (ii) terminated prior to the date on which a
Change of Control occurs, and such termination of employment was at the request
of a third party who has taken steps reasonably calculated to effect a Change of
Control or otherwise was a decision made by an Employer in connection with or
anticipation of a Change of Control, then for purposes of this Agreement the
Trigger Date shall mean the date immediately prior to the date of such
termination of employment.






--------------------------------------------------------------------------------

    



(b) A Covered Employee will be entitled to the Severance Compensation described
in Section 5 if (i) the Covered Employee’s employment is terminated by an
Employer during the Severance Period or prior thereto as provided in
Section 4(a)(ii) and such termination is without Cause and is not described in
Subsection (d) of this Section, or (ii) the Covered Employee voluntarily
terminates his employment with his Employer during the Severance Period for Good
Reason.


(c) A termination of employment described in Subsection (b) of this Section will
not affect any rights that the Covered Employee may have pursuant to any
agreement, policy, plan, program or arrangement of the Company or any other
Employer providing Employee Benefits, which rights shall be governed by the
terms thereof. Any Covered Employee entitled to Severance Compensation pursuant
to this Plan shall not be entitled to cash severance under any other Company
severance plan or program; provided, that, if necessary to comply with Section
409A of the Code (or any regulations thereunder), the Severance Compensation of
any affected Covered Employee hereunder shall be paid at the same time and in
the same form as provided under the other severance plan or program.


(d) Notwithstanding the preceding provisions of this Section, a Covered Employee
will not be entitled to Severance Compensation if his employment with an
Employer is terminated during the Severance Period for Cause or because:


i.of the Covered Employee’s retirement or voluntary withdrawal from employment,
other than as described in Subsection (b)(ii) of this Section;


ii.of the Covered Employee’s death;


iii.the Covered Employee becomes permanently disabled within the meaning of, and
begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, the Covered Employee;


iv.of the Covered Employee’s failure to return to work after a temporary
lay-off; or


of the Covered Employee’s withdrawal or loss of employment due to personal
leave, other than as described in SubsectioIf b)(ii) of this Section.


5.Severance Compensation.


(a) If a Covered Employee’s employment is terminated in circumstances that
entitle the Covered Employee to Severance Compensation pursuant to Section 4(b),
the Company will: (i) pay to the Covered Employee as Severance Pay in a single
lump sum payment the amounts set forth in Exhibit A within thirty (30) days
after the termination date, (ii) pay to the Covered Employee in a single lump
sum an amount equal to the cost of COBRA continuation coverage premiums (as
provided in Section 5(b) below) within thirty (30) days after the termination
date, (iii) provide the Covered Employee with outplacement assistance (as
defined in Section 5(c) below), and (iv) provide reimbursement of legal,
accounting and other fees and expenses (as defined in Section 5(h) below).


(b) The Company shall pay to the Covered Employee in a single lump sum payment
an amount equal to the full monthly premium cost of continued group health care
coverage (except that the Company shall not pay for the cost of continued
coverage under any Company health care flexible spending account) for the
Covered Employee and any of his or her dependents participating in the Company’s
group health care plans multiplied by eighteen (18).




--------------------------------------------------------------------------------

    





(c) For six (6) months after a Covered Employee termination pursuant to
Section 4(b), the Company shall provide outplacement assistance to the Covered
Employee through an outside management consulting firm selected by the Company
and at the sole cost of the Company.


(d) Without limiting the rights of a Covered Employee at law or in equity, if
the Company fails to make any payment or provide any benefit required to be made
or provided hereunder on a timely basis, the Company will pay interest on the
amount or value thereof at an annualized rate of interest equal to the so-called
composite “prime rate” as quoted from time to time during the relevant period in
the Eastern Edition of The Wall Street Journal plus the lesser of 5% or the
maximum rate of interest allowed by law. Such interest will be payable
quarterly. Any change in such prime rate or maximum rate will be effective on
and as of the date of such change.


(e) As a condition of receiving an award of severance pay or COBRA payment, the
Covered Employee must execute a release agreement that (i) acknowledges that the
severance pay and benefits received under the Plan represent the full amount
payable to him/her under the plan; (ii) releases all known and unknown claims
the Covered Employee has or may have against the Employer (not to include claims
for benefits payable under the terms of any other employee benefit plan of the
Employer); and (iii) in appropriate cases as determined by the Employer, agrees
that he/she will not provide services to a competitor during a specified period.


(f) Notwithstanding any provision of the Plan to the contrary, the rights and
obligations under this Section 5 will survive any termination or expiration of
the Plan.


(g) Section 280G


(i) Notwithstanding any other provision of this Plan or any other plan,
arrangement or agreement to the contrary, if it shall be determined that any of
the payments, distributions of cash or other compensation or benefits provided
or to be provided by the Company or its affiliates to the Covered Employee or
for the Covered Employee’s benefit pursuant to the terms of this Plan or
otherwise pursuant to or by reason of any other agreement, policy, plan, program
or arrangement (a “Covered Payment”) constitute parachute payments (“Parachute
Payments”) within the meaning of Section 280G of the Code and would, but for
this Section 5(f) be subject to the excise tax imposed under Section 4999 of the
Code (or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then prior to making the Covered Payment, a calculation shall
be made comparing (i) the Net Benefit (as defined below) to the Covered Employee
of the Covered Payment after payment of the Excise Tax to (ii) the Net Benefit
to the Covered Employee if the Covered Payment is limited to the extent
necessary to avoid being subject to the Excise Tax. Only if the amount
calculated under (i) above is less than the amount under (ii) above will the
Payment be reduced to the minimum extent necessary to ensure that no portion of
the Covered Payment is subject to the Excise Tax (that amount, the “Reduced
Amount”). Net Benefit shall mean the present value of the Covered Payment net of
all federal, state, local, foreign income, employment and excise taxes.


(ii) Any such reduction shall be made in accordance with Section 409A of the
Code and the following:


(1) the portion of the Covered Payment that does not constitute nonqualified
deferred compensation subject to Section 409A of the Code shall be reduced
first; and




--------------------------------------------------------------------------------

    





(2) the remainder of the Covered Payment shall then be reduced as follows: (A)
cash payments shall be reduced before non-cash payments; and (B) payments to be
made on a later payment date shall be reduced before payments to be made on an
earlier payment date.


(iii) Any determination required under this Section 5(f) shall be made in
writing in good faith by an independent accounting firm selected by the Company
that is reasonably acceptable to the Covered Employee (the “Accountants”), which
shall provide detailed supporting calculations to the Company and the Covered
Employee as requested by the Company or the Covered Employee. The Company and
the Covered Employee shall provide the Accountants with such information and
documents as the Accountants may reasonably request in order to make a
determination under this Section 5(f). For purposes of making the calculations
and determinations required by this Section 5(f), the Accountants may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accountants' determinations
shall be final and binding on the Company and the Covered Employee. The Company
shall be responsible for all fees and expenses incurred by the Accountants in
connection with the calculations required by this Section 5(f).


(h) Notwithstanding anything to the contrary contained in this Plan, on
termination of employment of any Covered Employee pursuant to Section 4(b), the
Company shall (i) pay to the Covered Employee all Accrued Benefits and (ii) pay
or provide to the Covered Employee any others amounts or benefits required to be
paid or provided or which the Covered Employee is eligible to receive under any
plan, program, policy, practice, contract or agreement of the Company or its
subsidiaries.


(i) If a Covered Employee incurs legal, accounting or other fees and expenses in
a good faith effort to obtain benefits under this Plan, the Company shall
reimburse the Covered Employee upon written request and submission of invoices
for reasonable legal, accounting or other fees and expenses, regardless of
whether the Covered Employee prevails; provided, however that such reimbursement
shall apply only with respect to a termination of employment of any Covered
Employee pursuant to Section 4(b) or a successor’s failure to assume this Plan
after a Change in Control. The existence of any controlling case or regulatory
law which is directly inconsistent with the position taken by the Covered
Employee shall be evidence that the Covered Employee did not act in good faith.
The amount of expenses eligible for reimbursement hereunder during one year
shall not be reduced or otherwise affected by the amount of expenses eligible
for reimbursement in any other year. The Company shall reimburse any such
expenses subject Section 409A of the Code within the timeframe required under
Treas. Reg. section 1.409A-3(i)(1)(iv) or other applicable regulation under
Section 409A.


(j) For purposes of any payment under this Plan to which Section 409A of the
Code applies, an employee’s termination of employment shall have the same
meaning as “separation from service” under Section 409A (and any related
regulations). In the event that an employee is a “specified employee” within the
meaning of Section 409A (as determined by the Company or its delegate), any
payment under this Section which is subject to Section 409A shall not be made or
begin until the expiration of the 6-month period following Employee’s
termination of employment. Such delay in payment shall not apply, however, if,
at the time of the employee’s termination, no equity securities of the Company
(or any of its affiliates) is publicly traded (with the meaning of Section 409A)
on an established securities market or otherwise. To the extent applicable, this
Plan is intended to comply with the distribution and other requirements of
Section 409A. For any Plan payments or reimbursements subject to Section 409A,
the Plan shall be interpreted and applied to the maximum extent possible
consistent with Section 409A.




--------------------------------------------------------------------------------

    





6.No Mitigation Obligation. The Company hereby acknowledges that it will be
difficult for a Covered Employee to find reasonably comparable employment
following his termination of employment with his Employer. Accordingly, the
provision of Severance Compensation by the Company to a Covered Employee in
accordance with the terms of the Plan is hereby acknowledged by the Company to
be reasonable, and a Covered Employee will not be required to mitigate the
amount of any payment provided for in the Plan by seeking other employment or
otherwise, nor will any profits, income, earnings or other benefits from any
source whatsoever create any mitigation, offset, reduction or any other
obligation on the part of a Covered Employee hereunder or otherwise.


7.Certain Payments Not Considered for Other Benefits, etc. Payments of Severance
Pay will not be included as earnings for the purpose of calculating
contributions or benefits under any Employee Benefit plan of the Company or of
any other Employer. Such payments and payments of Severance Pay will not be made
from any benefit plan funds, and shall constitute an unfunded, unsecured
obligation of the Company.


8.Employment Rights. Nothing expressed or implied in the Plan shall create any
right or duty on the part of an Employer or a Covered Employee to have the
Covered Employee remain in the employment of an Employer at any time prior to or
following a Change of Control.


9.Withholding of Taxes. The Company shall withhold from any amounts payable
under the Plan all federal, state, city or other taxes as shall be required
pursuant to any law or government regulation or ruling.


10.Successors and Binding Effect.


(a) The Company shall require any successor (including without limitation any
persons acquiring directly or indirectly all or substantially all of the
business and/or assets of the Company whether by purchase, merger,
consolidation, reorganization or otherwise, and such successor shall be deemed
the Company for the purposes of the Plan) to assume and agree to perform the
obligations under the Plan in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. The Plan
shall be binding upon and inure to the benefit of the Company and any successor
to the Company, but shall not otherwise be assignable, transferable or delegable
by the Company.


(b) The rights under the Plan shall inure to the benefit of and be enforceable
by each Covered Employee’s personal or legal representatives, executors,
administrators, successors, heirs, distributees and/or legatees.


(c) The rights under the Plan are personal in nature and neither the Company nor
any Covered Employee shall, without the consent of the other, assign, transfer
or delegate the Plan or any rights or obligations hereunder except as expressly
provided in this Section 10. Without limiting the generality of the foregoing, a
Covered Employee’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section 10, the Company shall have no liability to pay any
amount so attempted to be assigned, transferred or delegated.






--------------------------------------------------------------------------------

    



(d) The obligation of the Company to make payments and/or provide benefits
hereunder shall represent an unsecured obligation of the Company.


11.Governing Law. The validity, interpretation, construction and performance of
the Plan shall be governed by the laws of the State of Delaware, without giving
effect to the principles of conflict of laws of such State.


12.Validity. If any provisions of the Plan or the application of any provision
hereof to any person or circumstance is held invalid, unenforceable or otherwise
illegal, the remainder of the Plan and the application of such provision to any
other person or circumstances shall not be affected, and the provision so held
to be invalid, unenforceable or otherwise illegal shall be reformed to the
extent (and only to the extent) necessary to make it enforceable, valid and
legal.


13.Captions. The captions in the Plan are for convenience of reference only and
do not define, limit or describe the scope or intent of the Plan or any part
hereof and shall not be considered in any construction hereof.


14.Construction. The masculine gender, where appearing in the Plan, shall be
deemed to include the feminine gender and the singular shall be deemed to
include the plural, unless the context clearly indicates to the contrary.


15.Type of Plan. This Plan is intended to be, and shall be interpreted as, an
unfunded employee welfare benefit plan (within the meaning of Section 3(1) of
ERISA) for a select group of management or highly compensated employees (within
the meaning of Section 2520.104-24 of Department of Labor Regulations). The Plan
is a “top hat” employee benefit plan subject to ERISA’s enforcement provisions,
and it shall be interpreted, administered and enforced in accordance with law.


16.Administration of the Plan.


(a) In General: The Plan shall be administered by the Company, which shall be
the named fiduciary under the Plan. The Company has all power and authority
necessary or convenient to administer this Plan, including, but not limited to,
the exclusive authority and discretion: (i) to construe and interpret this Plan;
(ii) to decide all questions of eligibility for and amount of benefits under
this Plan; (iii) to prescribe procedures to be followed and the forms to be used
by the Covered Employees pursuant to this Plan; and (iv) to request and receive
from all Covered Employees such information as the Company determines is
necessary for the proper administration of this Plan.


(b) Delegation of Duties: The Company may delegate any of its administrative
duties, including, without limitation, duties with respect to the processing,
review, investigation, approval and payment of any Severance Pay to a named
administrator or administrators.


(c) Regulations: The Company shall promulgate any rules and regulations it deems
necessary in order to carry out the purposes of the Plan or to interpret the
terms and conditions of the Plan; provided, however, that no rule, regulation or
interpretation shall be contrary to the provisions of the Plan.


(d) Claims Procedure: Except as otherwise provided in the Plan (including,
without limitation, in the final sentence of the definition of the term “Good
Reason”), the Company shall determine the rights of any employee of the Company
to any Severance Compensation hereunder. Claims for benefits under the Plan may
be filed in writing with the Company. Written notice of the disposition of a
claim




--------------------------------------------------------------------------------

    



shall be furnished to the employee within 90 days after the claim is filed. Up
to an additional 90 days may be taken to render an initial benefit determination
if the Company concludes that such an extension is necessary for reasons beyond
the control of the Plan. If an extension is necessary, the Company must notify
the employee, within the initial determination period, of the special
circumstances requiring the extension and the date by which the Plan expects to
make a determination. In the event the claim is denied, the reasons for the
denial shall be specifically set forth in the notice in language calculated to
be understood by the employee, pertinent provisions of the Plan shall be cited,
and, where appropriate, an explanation as to how the employee can perfect the
claim will be provided. In addition, the employee shall be furnished with an
explanation of the Plan’s appeal procedure, including a statement of the
employee’s right to bring a civil action following an adverse benefit
determination on review. If the Company fails to follow the claims procedures
set forth in the Plan, or otherwise required by Department of Labor regulations,
while making the initial benefit determination, the employee will be deemed to
have exhausted his administrative remedies under the Plan and may choose either
to proceed under the Plan’s Appeal Procedure, described in paragraph (e) below,
or pursue civil litigation under ERISA § 502(a).


(e) Appeals Procedure: Any employee who has been denied a benefit by a decision
of the Company pursuant to paragraph (d) above shall be entitled to request the
Company to give further consideration to his claim by filing with the Company a
written appeal of the claim denial. Such appeal request, together with a written
statement of the reasons why the employee believes his claim should be allowed,
shall be filed with the Company no later than 60 days after receipt of the
written notification provided for in paragraph (d) above. The Company shall then
conduct a review of the appeal request within the next 60 days, during which the
employee may be represented by an attorney or any other representative of his
choosing and during which the employee shall have an opportunity to submit
written comments, documents, records and other information relating to the claim
which the Company will take into consideration regardless of whether such
information was submitted or considered in the initial benefit determination.
During such review, as well as in the event of an adverse benefit determination
on review, the employee or his representative shall have an opportunity to
review all documents, records, and other information that are pertinent to the
specific claim at issue. A final decision on the claim shall be made by the
Company within 60 days of receipt of the written appeal (unless there has been
an extension of 60 days due to special circumstances, provided the delay and the
special circumstances occasioning it are communicated to the employee within the
initial appeal period). Such decision shall be written in a manner calculated to
be understood by the employee and shall include specific reasons for the
decision and specific references to the pertinent Plan provisions on which the
decision is based. Notwithstanding the foregoing, to the extent any of the time
periods specified in this Section are amended by law or Department of Labor
Regulation, then the time frames specified herein shall automatically be changed
in accordance with such law or Regulation.


(f) Requirement of Receipt: Upon receipt of any Severance Compensation
hereunder, the Company reserves the right to require any Covered Employee to
execute a receipt evidencing the amount and payment of such Severance
Compensation.


17.Amendment and Termination. The Company reserves the right, except as
hereinafter provided, at any time and from time to time, to amend, modify,
change or terminate the Plan, including any Exhibit hereto; provided, however,
after the Effective Date, any such amendment, modification, change or
termination that adversely affects the rights of any Covered Employee under the
Plan will not take effect and be applicable to any Covered Employee if either
(A) (1) a Trigger Date (as defined in Section 4(a) of this Plan) occurs within
six months after the date on which such amendment, modification, change or
termination is made and (2) a Change of Control related to or growing out of the
specific event causing the occurrence of the Trigger Date occurs thereafter or
(B) such amendment, modification, change or




--------------------------------------------------------------------------------

    



termination is made at any time (1) during the period between the occurrence of
a relevant Trigger Date and the occurrence of the a Change of Control related to
or growing out of the specific event causing the occurrence of the Trigger Date
or (2) at or after the occurrence of a Change of Control (and before all
payments and benefits hereunder associated with such Change of Control are paid
or made available as contemplated herein), without (in each of the circumstances
described in the foregoing clauses (A) and (B)) the written consent of such
Covered Employee.


18.Other Plans, etc. If the terms of this Plan are inconsistent with the
provisions of any other plan, program, contract or arrangement of an Employer
with respect to any of the Covered Employees, to the extent such plan, program,
contract or arrangement may be amended by the Employer, the terms of the Plan
(insofar as they may be applicable to any such Covered Employee) will be deemed
to so amend such plan, program, contract or arrangement, and the terms of the
Plan will govern.






































































NII HOLDINGS, INC.
CHANGE OF CONTROL SEVERANCE PLAN




--------------------------------------------------------------------------------

    





EXHIBIT A


Eligible Employees under Section 4(a) are U.S.-based employees of the Company:


(1) With Global Grades 18-22


(2) With Global Grades 13-17




POSITION


SEVERANCE PAY


 
 
Senior Management (1)
200% of Base Salary and Target Bonus


 
 
Management (2)


100% of Base Salary and Target Bonus


 
 
 
The above amounts shall, to the extent permitted under (or such amounts are not
subject to) Section 409A of the Code, be reduced by any severance pay or
allowance mandated by statute or other law or other arrangement of or with the
Company.













































